Motion Granted; Appeal Dismissed and Memorandum
Opinion filed July 21, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00472-CV
____________
 
NATIONAL OILWELL VARCO, LP, Appellant
 
V.
 
MICHAEL HERNANDEZ, Appellee
 

 
On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2009-56296
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 14, 2010.  On July 15, 2011, appellant
filed a motion to dismiss the appeal because the issues in the appeal have been
rendered moot.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Seymore and Boyce.